Case 1:20-cr-10038-STA Document 384 Filed 04/06/21 Page 1 of 1                    PageID 1084




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )              No. 1:20-10038-STA
                                             )
RONALD SOLOMON,                              )
                                             )
       Defendant.                            )


             ORDER DENYING MOTION FOR SECOND BOND HEARING


       Defendant has sent a letter to the Court (DE #372), which the Court will construe as a

Motion for Second Bond Hearing.        Defendant’s motion is DENIED because he is currently

represented by counsel and, thus, cannot file motions pro se. See 28 U.S.C. § 1654 (“In all

courts of the United States the parties may plead and conduct their own cases personally or by

counsel ....”); see also United States v. Toufaili, 2011 WL 318125, at *1 (E.D. Mich. Jan. 31,

2011) (reiterating that a criminal defendant is not entitled to represent himself while

simultaneously represented by counsel and citing cases that a party may choose either to

represent himself or to appear through an attorney).

       The Clerk’s Office is directed to mail a copy of this order to the defendant at the address

listed on the envelope accompanying his motion.

                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             CHIEF UNITED STATES DISTRICT JUDGE

                                             Date: April 6, 2021
